DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 3-9, 11, 13-14, 16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13 and 16-18 of U.S. Patent No. 10,445,333.
Although the claims at issue are not identical, they are not patentably distinct from each other because said the claims of the instant application is merely a broad version of said claims of the US 10,445,333 are therefore obvious over said claims of the US 10,445,333.




Claim 1 of Application no. 17/539,597
Claim 1 of US Patent no. 10,445,333
A non-transitory computer-readable medium storing a computer program, which when executed by a processor of an electronic device, configures the processor to perform a keyword search method, the keyword search method comprising: displaying a plurality of instant messages transmitted and received through a conversation session on a screen of the electronic device through a messenger interface, the messenger interface being an interface configured to set the conversation session between a first account of a user of the electronic device and a second account of another user;
A non-transitory computer-readable medium storing a computer program, which when executed by a processor of an electronic device, configures the processor to perform a keyword search method, the keyword search method comprising: displaying a plurality of instant messages transmitted and received through a conversation session on a screen of the electronic device through a messenger interface, the messenger interface being an interface configured to set the conversation session between a first account of a user of the electronic device and a second account of another user;
transmitting simultaneously at least two instant messages of the plurality of instant messages that are currently displayed on the screen to a server for a keyword search in response to an input of a single search instruction, the at least two instant messages including a first instant message and a second instant message;
transmitting at least two instant messages of the plurality of instant messages to a server for a keyword search in response to an input of a search instruction, the at least two instant messages including a first instant message from the first account of the user of the electronic device and a second instant message from the second account of the another user;
receiving a search result from the server, the search result in response to a search keyword generated based on a combination of a first keyword extracted from the first instant message and a second keyword extracted from the second instant message;
receiving a plurality of search results from the server, each of the search results generated based on each of keywords extracted from each of the transmitted at least two instant messages; and
displaying the search result on the screen of the electronic device.
displaying the search results on the screen of the electronic device, wherein the displaying the search results comprises displaying the search results on an area of the messenger interface in a form of a pop-up card, the pop-up card includes a function of transmitting a corresponding one of the search results as an instant message, and the displaying the search results further comprises transmitting the corresponding one of the search results as the instant message through the conversation session in response to a selection on the function.



	Regarding claim 3, Kim discloses wherein the transmitting comprises transmitting the at least two instant messages displayed on the screen of the electronic device to the server through the messenger interface at a point in time at which the single search instruction is input (see claim 2 of US 10,445,333).
	Regarding claim 4, Kim discloses wherein the keyword search method further comprises: receiving the single search instruction through a user selection on an area of the messenger interface (see claim 3 of US 10,445,333).
	Regarding claim 5, Kim discloses wherein the keyword search method further comprises: receiving the single search instruction generated based on an output value of a sensor included in the electronic device (see claim 4 of US 10,445,333).
	Regarding claim 6, Kim discloses wherein the displaying comprises displaying the search result on the screen of the electronic device in association with the messenger interface (see claim 5 of US 10,445,333).
	Regarding claim 7, Kim discloses wherein the displaying the search result further comprises providing a function of calling at least one process associated with the search result displayed on an area of the messenger interface in a form of a pop-up card (see claim 6 of US 10,445,333).
	Regarding claim 8, Kim discloses wherein the at least one process associated with the search result includes at least one of a first process of connecting the search result to a site associated with the search result, a second process of playing back content associated with the search result, or a third process of providing the search result through the conversation session (see claim 7 of US 10,445,333).
	Regarding claim 9, Kim discloses wherein the transmitting further comprises: transmitting user classification information to the server, the user classification information being information for classifying the at least two instant messages to identify respective users participating in the conversation session, and assigning relatively high search priorities to an instant message of a specific user based on the user classification information (see claim 8 of US 10,445,333).
	Regarding claim 11, Kim discloses a keyword search method of an electronic device, the method comprising: displaying a plurality of instant messages transmitted and received through a conversation session on a screen of the electronic device through a messenger interface, the messenger interface being an interface configured to set between a first account of a user of the electronic device and a second account of another user; transmitting simultaneously at least two instant messages of the plurality of instant messages that are currently displayed on the screen to a server for a keyword search in response to an input of a single search instruction, the at least two instant messages including a first instant message and a second instant message; receiving a search result from the server, the search result in response to a search keyword generated based on a combination of a first keyword extracted from the first instant message and a second keyword extracted from the second instant message; and displaying the search result on the screen of the electronic device (see claim 10 of US 10,445,333).
	Regarding claim 13, Kim discloses wherein the transmitting comprises transmitting the at least two instant messages displayed on the screen of the electronic device to the server through the messenger interface at a point in time at which the single search instruction is input (see claim 2 of US 10,445,333).
	Regarding claim 14, Kim discloses wherein the displaying comprises displaying the search result on the screen of the electronic device in association with the messenger interface (see claim 5 of US 10,445,333).
	Regarding claim 16, Kim discloses a keyword search method of a server, the method comprising: receiving, from an electronic device, at least two instant messages simultaneously transmitted through a conversation session set between a first account of a user of the electronic device and a second account of another user in response to an input of a single search instruction, the at least two instant messages including a first instant message and a second instant message currently displayed on a screen of the electronic device; extracting a plurality of keywords, the plurality of keywords including a first keyword extracted from the first instant message and a second keyword extracted from the second instant message; generating a search result using a search keyword generated based on a combination of the first keyword and the second keyword; and transmitting the search result to the electronic device (see claim 13 of US 10,445,333).

	Regarding claim 18, Kim discloses wherein the receiving further comprises: receiving user classification information from the electronic device, the user classification information being information for classifying the at least two instant messages to identify respective users participating in the conversation session, and assigning a relatively high priority to an instant message of a specific user among the respective users based on the user classification information (see claim 16 of US 10,445,333).
	Regarding claim 19, Kim discloses for selecting a single meaning from among at least two meanings associated with at least one keyword from among the extracted keywords; and matching the selected single meaning to the at least one keyword, wherein the generating comprises generating the search result corresponding to the selected single meaning matched to the at least one keyword (see claim 17 of US 10,445,333).
	Regarding claim 20, Kim discloses wherein the selecting comprises selecting the single meaning for the matching based on a word included in the at least two instant messages (see claim 18 of US 10,445,333).

3.	Claims 2, 10, 12, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	US 2006/0294189 A1 (Natarajan et al.) discloses instant messaging with search.
b.	US 2010/0161618 A1 (Kim et al.) discloses providing keyword ranking.

5.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
11/04/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637